 

Exhibit 10.3

 

WARRANT PURCHASE AGREEMENT

 

THIS WARRANT PURCHASE AGREEMENT, dated as of December 1, 2017 (as it may from
time to time be amended and including all schedules referenced herein, this
“Agreement”), is entered into by and between Leisure Acquisition Corp., a
Delaware corporation (the “Company”), and each of the purchasers that are
signatories hereto (each, a “Purchaser” and collectively, (the “Purchasers”).

 

The Company intends to consummate a public offering of the Company’s units
(the “Public Offering”), each unit consisting of one share of the Company’s
common stock, par value $0.0001 per share (a “Share”), and one-half of one
warrant. Each whole warrant entitles the holder to purchase one Share at an
exercise price of $11.50 per Share, and only whole warrants are exercisable. The
Purchasers have agreed to purchase an aggregate of 6,825,000 warrants (or up to
7,425,000 warrants if the over-allotment option in connection with the Public
Offering is exercised in full) (the “Placement Warrants”), allocated among the
Purchasers as set forth in Schedule A hereto, each Placement Warrant entitling
the holder to purchase one Share at an exercise price of $11.50 per Share.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1.             Authorization, Purchase and Sale; Terms of the Placement
Warrants.

 

A.           Authorization of the Placement Warrants. The Company has duly
authorized the issuance and sale of the Placement Warrants to the Purchasers.

 

B.           Purchase and Sale of the Placement Warrants.

 

(i)          On the date of the consummation of the Public Offering or on such
earlier time and date as may be mutually agreed by the Purchasers and the
Company (the “Closing Date”), the Company shall issue and sell to the
Purchasers, and the Purchasers shall purchase from the Company, the Placement
Warrants at a price of $1.00 per warrant for an aggregate purchase price of
$6,825,000 (the “Purchase Price”), allocated among the Purchasers as set forth
in Schedule A hereto, which shall be paid by wire transfer of immediately
available funds to the Company in accordance with the Company’s wiring
instructions. On the Closing Date, upon the payment by the Purchasers of the
Purchase Price by wire transfer of immediately available funds to the Company,
the Company shall, at its option, deliver certificates evidencing the Placement
Warrants duly registered in the Purchasers’ names to the Purchasers, or effect
such delivery in book-entry form.

 

 

 

 

(ii)         On the date of the consummation of the closing of the
over-allotment option in connection with the Public Offering or on such earlier
time and date as may be mutually agreed by the Purchasers and the Company (the
“Over-allotment Closing Date” and together with the Closing Date, the “Closing
Dates”), the Company shall issue and sell to the Purchasers, and the Purchasers
shall purchase from the Company, in an amount proportionate to the percentage
exercised of the over-allotment option, the Placement Warrants at a price of
$1.00 per warrant for an aggregate purchase price of up to $600,000 (if the
over-allotment option in connection with the Public Offering is exercised in
full) (the “Over-allotment Purchase Price”), allocated among the Purchasers as
set forth in Schedule A hereto, which shall be paid by wire transfer of
immediately available funds to the Company in accordance with the Company’s
wiring instructions. On the Over-allotment Closing Date, upon the payment by the
Purchasers of the Over-allotment Purchase Price by wire transfer of immediately
available funds to the Company, the Company shall, at its option, deliver
certificates evidencing the Placement Warrants duly registered in the
Purchasers’ names to the Purchasers, or effect such delivery in book-entry form.

 

C.           Terms of the Placement Warrants.

 

(i)          Each Placement Warrant shall have the terms set forth in a Warrant
Agreement to be entered into by the Company and a warrant agent, in connection
with the Public Offering (a “Warrant Agreement”).

 

(ii)         At the time of the closing of the Public Offering, the Company and
the Purchasers shall enter into a registration rights agreement (the
“Registration Rights Agreement”) pursuant to which the Company will grant
certain registration rights to the Purchasers relating to the Placement Warrants
and the Shares underlying the Placement Warrants.

 

Section 2.             Representations and Warranties of the Company. As a
material inducement to the Purchasers to enter into this Agreement and purchase
the Placement Warrants, the Company hereby represents and warrants to the
Purchasers (which representations and warranties shall survive the Closing
Dates) that:

 

A.           Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

 

B.           Authorization; No Breach.

 

(i)          The execution, delivery and performance of this Agreement and the
Placement Warrants have been duly authorized by the Company as of the Closing
Date. This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law). Upon
issuance in accordance with, and payment pursuant to, the terms of the Warrant
Agreement and this Agreement, the Placement Warrants will constitute valid and
binding obligations of the Company, enforceable in accordance with their terms
as of the Closing Dates.

 

 2 

 

 

(ii)         The execution and delivery by the Company of this Agreement and the
Placement Warrants, the issuance and sale of the Placement Warrants, the
issuance of the Shares upon exercise of the Placement Warrants and the
fulfillment, of and compliance with, the respective terms hereof and thereof by
the Company, do not and will not as of the Closing Dates (a) conflict with or
result in a breach of the terms, conditions or provisions of, (b) constitute a
default under, (c) result in the creation of any lien, security interest, charge
or encumbrance upon the Company’s capital stock or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the certificate of
incorporation of the Company or the By Laws of the Company (in effect on the
date hereof or as may be amended prior to completion of the contemplated Public
Offering), or any material law, statute, rule or regulation to which the Company
is subject, or any agreement, order, judgment or decree to which the Company is
subject, except for any filings required after the date hereof under federal or
state securities laws.

 

C.           Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, the Shares issuable
upon exercise of the Placement Warrants will be duly and validly issued, fully
paid and nonassessable. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, the Purchasers will have good
title to the Placement Warrants and the Shares issuable upon exercise of such
Placement Warrants, free and clear of all liens, claims and encumbrances of any
kind, other than (i) transfer restrictions hereunder and under the other
agreements contemplated hereby, (ii) transfer restrictions under federal and
state securities laws, and (iii) liens, claims or encumbrances imposed due to
the actions of the Purchasers.

 

D.           Governmental Consents. No permit, consent, approval or
authorization of, or declaration to or filing with, any governmental authority
is required in connection with the execution, delivery and performance by the
Company of this Agreement or the consummation by the Company of any other
transactions contemplated hereby.

 

Section 3.             Representations and Warranties of the Purchasers. As a
material inducement to the Company to enter into this Agreement and issue and
sell the Placement Warrants to the Purchasers, each of the Purchasers hereby
represents and warrants to the Company (which representations and warranties
shall survive the Closing Dates) that:

 

A.           Organization and Requisite Authority. The Purchaser possesses all
requisite power and authority necessary to carry out the transactions
contemplated by this Agreement.

 

B.           Authorization; No Breach.

 

(i)          This Agreement constitutes a valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii)         The execution and delivery by the Purchaser of this Agreement and
the fulfillment of and compliance with the terms hereof by the Purchaser does
not and shall not as of the Closing Dates conflict with or result in a breach by
the Purchaser of the terms, conditions or provisions of any agreement,
instrument, order, judgment or decree to which the Purchaser is subject.

 

C.           Investment Representations.

 

 3 

 

 

(i)          The Purchaser is acquiring the Placement Warrants and, upon
exercise of the Placement Warrants, the Shares issuable upon such exercise
(collectively, the “Securities”), for the Purchaser’s own account, for
investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

 

(ii)         The Purchaser is an “accredited investor” as such term is defined
in Rule 501(a)(3) of Regulation D under the Securities Act of 1933, as amended
(the “Securities Act”).

 

(iii)        The Purchaser understands that the Securities are being offered and
will be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 

(iv)        The Purchaser did not decide to enter into this Agreement as a
result of any general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act.

 

(v)         The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

 

(vi)        The Purchaser understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii)       The Purchaser understands that: (a) the Securities have not been and
are not being registered under the Securities Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless (1)
subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder. In this
regard, the Purchaser understands that the Securities and Exchange Commission
has taken the position that promoters or affiliates of a blank check company and
their transferees, both before and after a Business Combination, are deemed to
be “underwriters” under the Securities Act when reselling the securities of a
blank check company. Based on that position, Rule 144 adopted pursuant to the
Securities Act would not be available for resale transactions of the Securities
despite technical compliance with the requirements of such Rule, and the
Securities can be resold only through a registered offering or in reliance upon
another exemption from the registration requirements of the Securities Act.

 

 4 

 

 

(viii)      The Purchaser has such knowledge and experience in financial and
business matters, knowledge of the high degree of risk associated with
investments in the securities of companies in the development stage such as the
Company, is capable of evaluating the merits and risks of an investment in the
Securities and is able to bear the economic risk of an investment in the
Securities in the amount contemplated hereunder for an indefinite period of
time. The Purchaser has adequate means of providing for its current financial
needs and contingencies and will have no current or anticipated future needs for
liquidity which would be jeopardized by the investment in the Securities. The
Purchaser can afford a complete loss of its investments in the Securities.

 

Section 4.             Conditions of the Purchasers’ Obligations. The
obligations of the Purchasers to purchase and pay for the Placement Warrants are
subject to the fulfillment, on or before the Closing Dates, of each of the
following conditions:

 

A.           Representations and Warranties. The representations and warranties
of the Company contained in Section 2 shall be true and correct at and as of the
Closing Dates as though then made.

 

B.           Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing Dates.

 

C.           No Injunction. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

D.           Warrant Agreement. The Company shall have entered into a Warrant
Agreement with a warrant agent on terms satisfactory to the Purchasers.

 

E.           Public Offering.

 

(i)          With respect to the Closing Date, the Company shall have
consummated the Public Offering.

 

(ii)         With respect to the Over-allotment Closing Date, the Company shall
have consummated the over-allotment option in connection with the Public
Offering, without regard to the extent to which the over-allotment option is
exercised.

 

Section 5.             Conditions of the Company’s Obligations. The obligations
of the Company to the Purchasers under this Agreement are subject to the
fulfillment, on or before the Closing Dates, of each of the following
conditions:

 

A.           Representations and Warranties. The representations and warranties
of each of the Purchasers contained in Section 3 shall be true and correct at
and as of the Closing Dates as though then made.

 

B.           Performance. Each of the Purchasers shall have performed and
complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by such Purchaser
on or before the Closing Dates.

 

 5 

 

 

C.           No Injunction. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

D.           Warrant Agreement. The Company shall have entered into a Warrant
Agreement with a warrant agent on terms satisfactory to the Company.

 

Section 6.             Termination. This Agreement may be terminated at any time
after June 30, 2018 upon the election by either the Company or any Purchasers
entitled to purchase at least a majority of the Placement Warrants upon written
notice to the other parties if the closing of the Public Offering does not occur
prior to such date.

 

Section 7.             Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the Closing Dates.

 

Section 8.             Definitions. Terms used but not otherwise defined in this
Agreement shall have the meaning assigned to such terms in the registration
statement on Form S-1 the Company plans to file with the Securities and Exchange
Commission, under the Securities Act.

 

Section 9.             Miscellaneous.

 

A.           Successors and Assigns. Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors of the parties hereto whether so expressed or not.
Notwithstanding the foregoing or anything to the contrary herein, the parties
may not assign this Agreement, other than assignments by the Purchasers to
affiliates thereof.

 

B.           Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

C.           Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, none of which need contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement.

 

D.           Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.

 

E.           Governing Law. This Agreement shall be deemed to be a contract made
under the laws of the State of New York and for all purposes shall be construed
in accordance with the internal laws of the State of New York.

 

 

F.           Amendments. This letter agreement may not be amended, modified or
waived as to any particular provision, except by a written instrument executed
by all parties hereto.

 

[Signature page follows]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:       LEISURE ACQUISITION CORP.         By: /s/ Daniel B. Silvers    
Name: Daniel B. Silvers     Title: Chief Executive Officer         PURCHASERS:  
    /s/ A. Lorne Weil   A. Lorne Weil       /s/ George Peng   George Peng      
/s/ Eric Carrera   Eric Carrera

 

 7 

 

 

  MLCP GLL FUNDING LLC       By: Matthews Lane Capital Partners LLC, its Manager
        By: /s/ Daniel B. Silvers     Name: Daniel B. Silvers       HYDRA LAC,
LLC         By: /s/ A. Lorne Weil     Name: A. Lorne Weil         HG VORA
SPECIAL OPPORTUNITIES MASTER FUND, LTD.       By: HG Vora Capital Management,
LLC, as investment adviser         By: /s/ Philip M. Garthe     Name: Philip M.
Garthe     Title: Chief Operating Officer

 

 8 

 

 

SCHEDULE A

 

Purchaser  Closing Date
Purchase Price   Closing Date
Placement
Warrants   Over-allotment
Closing Date
Purchase Price   Over-allotment
Closing Date
Placement
Warrants  A. Lorne Weil  $ 730,110.00    730,110   $ 884,240.00    884,240 
George Peng  $ 15,000.00    15,000   $ 15,000.00    15,000  Eric Carrera  $
30,000.00    30,000   $ 30,000.00    30,000  MLCP GLL Funding LLC  $
1,637,390.00    1,637,390   $ 1,783,260.00    1,783,260  Hydra LAC, LLC  $
1,000,000.00    1,000,000   $ 1,000,000.00    1,000,000  HG Vora Special
Opportunities Master Fund, Ltd.  $ 3,412,500.00    3,412,500   $ 3,712,500.00  
 3,712,500  Total  $6,825,000.00    6,825,000   $7,425,000.00    7,425,000 

 

 

 

